Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest, either alone or in combination, in response to determining that the first APP which is not being started in foreground, preloading, based on a preloading Activity stack which is pre-created in an Android system, an APP interface corresponding to the APP to be preloaded, a boundary coordinate of the preloading Activity stack being located outside a coordinate range of a display screen; migrating, in response to receiving an instruction for starting a target APP in the APP to be preloaded, an APP interface corresponding to the target APP in the preloading Activity stack to the display screen for displaying; and sending a falsified focus notification to the APP to be preloaded, and keeping performing continuous drawing and displaying updating on the APP interface corresponding to the APP to be preloaded in a preset time period based on the falsified focus notification, so that when the APP to be preloaded is started, a home page of the APP or other interfaces operable for the user is directly accessible, as recited in claim 1 and similarly in claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187